ARNOLD, Judge.
Defendant contends that the trial court failed to give equal emphasis to his evidence and contentions. We disagree.
In support of his contention defendant argues that the court summarized the evidence of each of the State’s witnesses but did not summarize the evidence of each defense witness. The court fairly summarized defendant’s evidence and we fail to see that unequal emphasis was given defendant’s evidence because the testimony of each individual witness was not summarized in detail.
The equal stress which is required to be given to the contentions of the State and the defendant does not mean that the statement of the contentions of each must be equal in length. State v. King, 256 N.C. 236, 123 S.E. 2d 486 (1962).
In State v. King, supra, the defendant’s contentions as stated by the court were in general, brief terms of only three sentences, and not based on defendant’s evidence at all. The *124State correctly distinguishes State v. King, swpra, from the case at bar where defendant’s contention of alibi was adequately and specifically stated and based upon defendant’s evidence.
Defendant testified that he was somewhere else at the time of the robberies. His witnesses testified in support of his alibi. It is argued by defendant that the judge’s charge did not apply the law to his evidence. The court charged, relating to alibi, as follows:
“Now, Members of the Jury, the defendant has offered evidence of several witnesses in his defense in that he has offered evidence of several witnesses by way of an alibi. And I will now instruct you in reference to that. He contends that he is not guilty. And he further contends and has offered evidence that he was in another series of places right before and during the time of and right after the alleged robbery which was alleged to have taken place at the Guy Jewelers, Inc., and the alleged robbery of the car which was alleged to take place at Mr. and Mrs. Kayoukluk’s -home. Now this type of evidence is what is known as an alibi. The word alibi simply means somewhere else, and he was somewhere else and therefore he could not be guilty. . . . The burden of proof with the alibi does not rest upon the defendant. To establish the defendant’s guilt, the State must prove beyond a reasonable doubt that the defendant was present at and participated in these armed robberies, or either one, as you might find the case to be.”
After reviewing defendant’s evidence which tended to show alibi, and stating defendant’s contention, the court correctly instructed the jury on the law of alibi and applied the law to defendant’s evidence so that the jury could clearly understand its significance in this case. State v. Lovedahl, 2. N.C. App. 513, 163 S.E. 2d 413 (1968).
In addition to the already quoted portion of its charge the court pointed out that defendant’s “defense is that he was not there. He has never been to the Westwood Shopping Center, never been to Mrs. Kayoukluk’s yard, that he’s never stole any jewelry on any occasion and specifically the 2nd of October, from Guy’s Jewelers, Inc., at Westwood Shopping Center, and he has not from Mrs. Kayoukluk’s yard, by armed robbery, taken this car, simply because he' was not there. He knows nothing about it and he was elsewhere, and his contention is *125that he has shown that fact to you from the evidence of his witnesses.”
A review of the entire charge indicates that the court properly applied the law to defendant’s evidence and gave equal emphasis to his evidence and contentions.
We can find no prejudicial error in the trial.
No error.
Judges Britt and Vaughn concur.